

Exhibit 10.25
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this 2nd day of
December, 2013, by and between VONAGE HOLDINGS CORP., a Delaware corporation
(the “Company”), and Joseph Redling (the “Executive”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
1.
Employment and Duties.

(a)General. The Executive shall serve as President, Consumer Services – U.S. and
Canada of the Company, reporting directly to the Chief Executive Officer (the
“CEO”) of the Company and, as requested by the Board of Directors of the Company
(the “Board”), to the Board. The Executive shall be responsible for sales and
marketing, core business product management, and customer care for the U.S. and
Canada consumer business and shall have the duties and authority associated with
such responsibilities. The Executive shall perform such other duties as the CEO
or Board may reasonably require from time to time (the “Other Duties”). The
Executive’s principal place of employment shall be the principal offices of the
Company, currently located in the Holmdel, New Jersey area; provided, however,
that the Executive understands and agrees that he shall be required to travel
from time to time for business reasons.
(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall conform to and use his good faith efforts to comply with the lawful and
good faith directions and instructions given to him by the CEO or the Board, and
shall use his good faith efforts to promote and serve the interests of the
Company. Further, the Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Company
or otherwise engage in activities that would interfere with the faithful
performance of his duties hereunder. Notwithstanding the foregoing, subject to
and in accordance with the Company’s policies (including, without limitation,
the Company’s Code of Conduct and Corporate Governance Principles) as may be in
effect from time to time, the Executive may (i) serve on corporate boards, with
the prior consent of the Board, (ii) serve on civic or charitable boards or
engage in charitable activities without remuneration therefor, and (iii) manage
his personal investments and affairs, and serve as an executor, trustee, or in a
similar fiduciary capacity in connection therewith, provided that such
activities do not, individually or in the aggregate, conflict materially with
the performance of the Executive’s duties under this Agreement.
2.Employment “At-Will”. The Executive’s employment shall commence on December 2,
2013 (the “Effective Date”) and the period from the Effective

US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



Date through the date of the termination of the Executive’s employment, as
provided herein, shall be the “Term.” Continuation of the Executive’s employment
with the Company throughout the Term shall be deemed an employment “at will” and
the Executive’s employment may be terminated “at will” by either Executive or
the Company.
3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:
(a)    Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) of not less than Five Hundred Fifty Thousand Dollars
($550,000), payable in substantially equal installments at such intervals as may
be determined by the Company in accordance with its regular payroll practices
for similarly situated employees, but in no event less frequently than biweekly
in arrears. The Base Salary shall be reviewed for increase by the Compensation
Committee of the Board in good faith, based upon the Executive’s performance,
not less often than annually. The Base Salary may be increased, but not
decreased below its then current level, from time to time by the Board, and as
so increased shall thereafter be the “Base Salary.”
(b)    Sign-On Option Grant and Future Option Grant Opportunities. In connection
with the Executive’s commencement of employment, the Executive shall be awarded,
on the first trading day of the calendar month following the Effective Date (the
“Grant Date”), a one-time sign-on nonqualified stock option grant to purchase
Two Million (2,000,000) shares of the Company’s common stock  (the number of
shares and exercise price being subject to adjustment based on stock splits,
reverse stock splits, other adjustments, or recapitalizations between the date
hereof and the Grant Date) (the “Sign-On Options”) at a price per share equal to
the closing price of the Company’s common stock on the Grant Date. The Sign-On
Options shall be issued pursuant to the terms and conditions of the Vonage
Holdings Corp. 2006 Incentive Plan, as amended or restated from time to time
(the “2006 Incentive Plan”), and the Executive’s individual stock option
agreement (the “Stock Option Agreement”), in form substantially similar to that
attached hereto as Exhibit A. Notwithstanding anything to the contrary in the
2006 Incentive Plan or any stock option agreement thereunder, the following
provisions of this Section 3(b) shall govern the terms of the Sign-On Options
(and, solely to the extent specifically provided in this Section 3(b), all other
outstanding options issued by the Company to the Executive). The Sign-On Options
shall vest and become exercisable as to 1/4th of the shares on each of the
first, second, third and fourth anniversaries of the Grant Date (each, an
“Option Vesting Date”), subject to the Executive’s continued employment on the
applicable Option Vesting Date; provided, however, that all outstanding Sign-On
Options shall become fully vested and exercisable if, after a Change of Control,
Executive’s employment is terminated without Cause by the

2


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



Company, for Good Reason by the Executive, or due to the Executive’s death or
“disability” (in each case, as defined below) on or prior to the first
anniversary thereof. For purposes of this Agreement, “Change of Control” shall
have the meaning set forth in the 2006 Incentive Plan; provided, however, that
the acquisition of additional securities of the Company by any Person (as
defined in the 2006 Incentive Plan) that, together with its Affiliates (as
defined in the 2006 Incentive Plan), currently is the Beneficial Owner (as
defined in the 2006 Incentive Plan) of twenty percent (20%) or more of the
combined voting power of the Company’s outstanding securities shall not
constitute a Change of Control. Upon a termination of the Executive’s employment
without Cause by the Company or by the Executive for Good Reason (other than
during the period beginning on a Change of Control and through the first
anniversary of such Change of Control), an additional amount of the outstanding
Sign-On Options granted by the Company to the Executive shall become vested and
immediately exercisable as of the date of such termination in accordance with
the provisions of the immediately following sentence. For each outstanding
Sign-On Option, such additional amount shall be equal to the number of Sign-On
Options that would have vested on the next Option Vesting Date immediately
following the date of termination, multiplied by a fraction where (1) the
numerator is the number of full and fractional months that had elapsed between
the Option Vesting Date immediately prior to such termination and such
termination date plus the number of full and fractional months remaining in the
calendar quarter that includes such termination date, and (2) the denominator is
twelve (12). Notwithstanding the foregoing, in no event shall the number of
Sign-On Options vesting pursuant to the foregoing sentence exceed the number of
Sign-On Options that would have vested on the next Option Vesting Date
immediately following the date of termination. Upon a termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, all outstanding options granted by the Company to the Executive (whether
part of the Sign-On Options or not) shall (to the extent vested) remain
exercisable for at least 180 days after the termination, or until the end of the
term of the option, if earlier. Upon a termination of the Executive’s employment
by the Executive without Good Reason, all vested outstanding options granted by
the Company to the Executive shall remain exercisable for at least 60 days after
termination, or until the end of the term of the option, if earlier. The
Executive shall be considered for future equity incentive award grants
(including, without limitation, restricted stock units) based on individual and
Company performance (and established in conjunction with the Company’s regular
equity review cycle) in the Board’s sole discretion.
(c)    Annual Cash Bonus. Commencing in calendar year 2014, the Executive shall
be eligible to receive an annual, discretionary cash bonus (the “Annual Bonus”)
with a Target Bonus Opportunity (“TBO”) of one hundred percent (100%) of the
Executive’s then current Base Salary for the applicable year. Annual Bonus
payouts are not guaranteed and are granted in the Company’s sole discretion
based on individual and Company performance. The Company performance targets
applicable to the Executive’s Annual Bonus shall be in accordance with the
Company’s annual bonus program as applicable to senior executives of the
Company, as in effect from time

3


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



to time. Annual Bonus payouts, if any, are generally paid in February or March
of the calendar year following the calendar year in which such payout is earned,
subject to the Executive’s continued employment on such payment date, except as
otherwise provided in Section 4.
(d)    Employee Benefit Plans.
(i)The Executive shall be entitled to participate in all employee health and
welfare plans, programs and arrangements of the Company, in accordance with
their respective terms, as may be amended from time to time, on a basis no less
favorable than that made available to other senior executives of the Company;
provided, however, that, to the extent it does so for the CEO, the Company will
pay the full cost of the following insurance benefits for the Executive and his
spouse and dependents: medical, dental, vision, basic life, accidental death and
dismemberment, and core long term disability. The Executive shall be eligible to
participate in the Vonage medical and dental plans and the 401(k) Retirement
Plan commencing on the first day of the month following the Effective Date.
(ii)The Company shall reimburse the Executive for all reasonable out-of-pocket
expenses actually incurred or paid by the Executive for the continuation of the
Executive’s current medical and dental benefits for the Executive and his spouse
and dependents (and excluding all other benefits, including, without limitation,
vision benefits) during the waiting period described in Section 3(d)(i) above,
in the amount of 100% of such costs up to a maximum of $4,000.
(e)    Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.
(f)    Vacation. The Executive shall be entitled to 20 days paid time off in
accordance with the Company’s vacation policy (which shall be prorated for 2013)
during each fiscal year of the Term, which may be carried over to the next
fiscal year of the Term to the extent otherwise permitted under the Company’s
vacation policy.
(g)    Legal Fees. Upon presentation of appropriate documentation, the Company
shall pay the Executive’s reasonable counsel fees incurred in connection with
the negotiation and documentation of the Executive’s employment arrangements, up
to a maximum of $35,000.
(h)    Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company.

4


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



4.
Termination of Employment.

(a)    Termination for Cause; Resignation without Good Reason.
(i)    If the Company terminates the Executive’s employment for Cause, or if the
Executive resigns from his employment hereunder other than for Good Reason, the
Executive shall only be entitled to payment of any unpaid Base Salary through
and including the date of termination or resignation, any unpaid expense
reimbursement, any accrued but unused vacation, and any other amounts or
benefits required to be paid under this Agreement the rights to which have
accrued through the date of termination or resignation, including but not
limited to those under Sections 3(e), 3(g), and 3(h) hereof (in each case only
to the extent earned or accrued on or prior to such date of termination or
resignation, or provided by law or under the then-applicable terms of any plan,
program, policy, or arrangement of the Company (the “Other Accrued Compensation
and Benefits”). The Executive shall have no further right under this Agreement
to receive any other compensation or benefits after such termination or
resignation of employment.
(ii)    For purposes of this Agreement, “Cause” shall mean: (A) any act or
omission that constitutes a material breach by the Executive of his obligations
under this Agreement; (B) the willful and continued failure or refusal of the
Executive (not as a consequence of illness, accident or other incapacity) to
perform the duties reasonably required of him hereunder; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
willful crime involving dishonesty or moral turpitude or which reflects
negatively upon the Company and/or its subsidiaries or affiliates (collectively,
the “Company Group”) in a material manner or otherwise materially impairs or
impedes the operations of the Company Group; (D) the Executive’s engaging in any
willful misconduct, gross negligence or act of dishonesty with regard to the
Company Group or his material duties, which conduct is injurious to the Company
Group; (E) the Executive’s material breach of either a material written policy
of the Company Group or, to the extent the Executive is aware of such rules or
has been informed by the Company’s counsel, the relevant rules of any
governmental or regulatory body applicable to the Company Group; or (F) the
Executive’s refusal to follow the lawful directions of the Board; provided,
however, that no event or condition described in clauses (A), (B), (E) or (F)
shall constitute Cause unless (i) the Company first gives the Executive written
notice of its intention to terminate his employment for Cause and the grounds
for such termination, and (ii) such grounds for termination (if susceptible to
correction) are not corrected by the Executive within thirty (30) days of his
receipt of such notice.
(iii)    For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s prior written consent:
(A) a failure by the Company to timely pay material compensation due and payable
to the Executive in connection with his employment; (B) a material

5


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



diminution in the Executive’s Base Salary or TBO; (C) a material diminution of
the authority, duties or responsibilities of the Executive from those set forth
in this Agreement (excluding the Other Duties), including without limitation,
ceasing to be the President, Consumer Services – U.S. and Canada of the Company
(or its ultimate parent following a Change of Control); (D) the Company
requiring the Executive to be based at any office or location more than fifty
(50) miles from the Holmdel, New Jersey area; or (E) a material breach by the
Company of its obligations under this Agreement; provided, however, that no
event or condition described in clauses (A) through (E) shall constitute Good
Reason unless (x) the Executive gives the Company within sixty (60) days of the
occurrence of the Good Reason event, written notice of his intention to
terminate his employment for Good Reason as provided in Section 4(f)(ii) below,
and (y) such grounds for termination (if susceptible to correction) are not
corrected by the Company within thirty (30) days of its receipt of such notice.
If such grounds for termination for Good Reason are not cured during such thirty
(30) day period, the Executive’s termination for Good Reason shall be effective
as of the day immediately following the end of such thirty (30) day period.
(b)    Termination without Cause; Resignation for Good Reason.
(i)    If the Executive’s employment is terminated by the Company without Cause
or the Executive resigns for Good Reason, the Company shall pay the Executive,
subject to Section 4(e) below: (A) severance pay equal to twelve (12) months of
the Executive’s then-current Base Salary and an amount equal to the Executive’s
full TBO for the year of termination payable by the Company in installments
during its regular payroll cycle over the twelve (12) month period following the
termination of the Executive’s employment, provided that the first payment shall
be made on the sixtieth (60th) day after the termination of the Executive’s
employment, and such first payment shall include payment of any amounts that
would otherwise be due prior thereto, (B) a pro rata portion of the Executive’s
Annual Bonus for the year of termination, if and to the extent that the Company
achieves its performance metrics for such year, payable when bonuses are
normally paid to other senior executives of the Company, but in no event later
than March 15th of the year following the year to which such bonus relates, (C)
any Annual Bonus in respect of a previously completed fiscal year to the extent
earned but unpaid as of the date of the termination or resignation of
Executive’s employment, payable on the sixtieth (60th) day after the termination
or resignation of the Executive’s employment, and (D) the Other Accrued
Compensation and Benefits. The Executive shall have no further rights under this
Agreement to receive any other compensation or benefits after such termination
or resignation of employment.
(ii)    If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive materially breaches a provision of Section 5,
Section 6 or Section 7 hereof, the Executive shall not be eligible, as of the
date of such material breach, for the payments and benefits described in
Sections 4(b)(i)(A),

6


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



(B), or (C) and any and all obligations and agreements of the Company with
respect to such payments shall thereupon cease.
(c)    Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of the Executive’s death or disability, the Company shall pay to the Executive
(or his estate, as applicable), subject to Section 4(e) below, (i) a pro rata
portion of the Executive’s Annual Bonus for the year of termination, if and to
the extent that the Company achieves its performance metrics for such year,
payable when bonuses are normally paid to other senior executives of the
Company, but in no event later than March 15th of the year following the year to
which such bonus relates, (ii) any Annual Bonus in respect of a previously
completed fiscal year to the extent earned but unpaid as of the date of the
termination or resignation of Executive’s employment, payable on the sixtieth
(60th) day after the termination or resignation of the Executive’s employment,
and (iii) the Other Accrued Compensation and Benefits. For purposes of this
Agreement, “disability” means that the Executive has been unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment for 180 days in any one (1) year period.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
issued thereunder (“Section 409A”), the Executive shall on such date
automatically be terminated from employment as a disability termination.
(d)    Release and Waiver. The Company shall not be required to make the
payments and provide the benefits provided for under Sections 4(b)(i)(A), (B),
or (C) or, in the case of a disability termination, Sections 4(c)(i) or (ii),
unless the Executive (or, if applicable in the case of a disability termination,
the person having legal power of attorney over his affairs) executes and
delivers to the Company a Separation Agreement and General Release in
substantially the form attached hereto as Exhibit B (the “Release”), and such
Release has become effective and irrevocable in its entirety within sixty (60)
days of the Executive’s termination of employment.
(e)    Payments Subject to Section 409A.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A (except to the extent exempt as short-term
deferrals or otherwise) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any

7


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



additional tax or interest under Section 409A or the Company independently makes
such determination, the Company shall, after consulting with the Executive,
reform such provision to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Section 409A. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any of the Company’s plans, programs or payroll
practices would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall in good faith discuss with the Executive
any proposed modifications to such plans, programs or payroll practices that are
reasonably necessary to comply with Section 409A. Nothing contained herein shall
constitute any representation or warranty by the Company regarding compliance
with Section 409A and, notwithstanding anything else to the contrary herein, the
members of the Company Group, and each of their respective employees or
representatives, shall have no liability to the Executive with respect to the
assessment of any additional income tax, interest or penalties under Section
409A imposed on the Executive which do not arise from the Company’s willful
payment of an amount that knowingly results in a violation of Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
that are considered “nonqualified deferred compensation” under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” from the Company within the meaning of Section 409A
and the payment thereof prior to a “separation from service” from the Company
would violate Section 409A. As permitted by Treasury Regulation
1.409A-1(h)(1)(ii), 49% shall be substituted in lieu of 20% for the average
level of bona fide services performed during the immediately preceding
thirty-six (36) month period in order to constitute a “separation from service”.
For purposes of any provision of this Agreement relating to any such payments or
benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Solely for purposes of this Section
4(e)(ii), “Company” shall include all persons with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code.
(iii)    For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

8


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



(iv)    If, as of the date of the “separation from service” of the Executive
from the Company, the Executive is a “specified employee” (within the meaning of
that term under Section 409A(a)(2)(B)), then with regard to any payment or the
provision of any benefit that is specified herein as subject to this Section or
is otherwise considered “nonqualified deferred compensation” under Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and is payable upon the Executive’s separation from service, such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month-and-one-day period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death (the “Delay Period”) and this Agreement and each
such plan, program, payroll practice or equity grant shall hereby be deemed
amended accordingly. Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum with interest at the
prime rate as published in the Wall Street Journal on the first business day of
the Delay Period (provided that any payment measured by a change in value that
continues during the Delay Period shall not be credited with interest for the
Delay Period), and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(v)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A. All expenses or other reimbursements paid pursuant hereto that are taxable
income to the Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred.
(f)    Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 21 of this Agreement.

9


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



(i)    By Company. In the event of a termination by the Company for Cause, the
Notice of Termination shall (A) indicate the specific termination provision in
this Agreement relied upon, (B) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (C) indicate the date on which
such termination is effective (subject to applicable correction periods). The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder to the extent that such
fact or circumstance is on the same asserted basis within the definition for the
termination. In the event of a termination by the Company without Cause, the
Notice of Termination shall specify the date of termination, which date shall
not be more than thirty (30) days after the giving of such notice.
(ii)    By Executive. In the event of a resignation by the Executive for Good
Reason, the Notice of Termination shall (A) indicate the specific clause or
clauses under the definition of Good Reason herein upon which the Executive is
relying, and (B) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
such clause or clauses. In the event of a resignation by the Executive other
than for Good Reason, the Notice of Termination shall specify the date of
termination, which date shall not be less than thirty (30) days after the giving
of such notice; provided, that the Company may, in its sole discretion, elect to
cause such termination to be effective at any time during such notice period and
such resignation by the Executive without Good Reason shall be effective on such
date. The failure by the Executive to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing the Executive’s rights
hereunder to the extent that such fact or circumstance is on the same asserted
basis within the definition for the termination.
(g)    Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer, or employee position the Executive
has with members of the Company Group, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by any members of the Company Group. The
Executive agrees that this Agreement shall serve as written notice of
resignation in this circumstance.
5.
Confidentiality.

(a)    Confidential Information. The Executive has entered into and is subject
to the Company’s Employee Confidentiality and Innovations Agreement
substantially in the form attached hereto as Exhibit C.

10


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



(b)    Exclusive Property. The Executive confirms that all Confidential
Information (as defined in the Employee Confidentiality and Innovations
Agreement) is and shall remain the exclusive property of the Company Group. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Executive shall promptly make all disclosures, execute all instruments and
papers, and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 5(b). Notwithstanding the foregoing, the Executive shall maintain
ownership and use of his rolodex and other address books (and electronic
equivalents), and copies of documents relating to his personal entitlements and
obligations.
6.Noncompetition. The Executive has entered into and is subject to the Company’s
Non-Compete Agreement substantially in the form attached hereto as Exhibit D.
7.Non-Solicitation and Non-Hire. The Executive has agreed and now confirms that
for a period commencing on the Effective Date and ending twelve (12) months
following the Executive’s termination of employment with the Company (the
“Restricted Period”), other than in the good faith performance of his duties to
the Company as President, Consumer Services – U.S. and Canada of the Company,
the Executive shall not, directly or indirectly: (a) interfere with or attempt
to interfere with the relationship between any person who is, or was during the
then-most recent twelve (12) month period, an employee, officer, representative
or agent of any member of the Company Group, or solicit or induce or attempt to
solicit or induce any of them to leave the employ of any member of the Company
Group or violate the terms of their respective contracts, or any employment
arrangements, with any such entities; or (b) hire, recruit or attempt to hire
any person who was employed by any member of the Company Group at any time
during the then-most recent twelve (12) month period; provided, that this clause
(b) shall not apply to the recruitment or hiring of any individual whose
employment with any member of the Company Group has been terminated for a period
of six (6) months or longer; or (c) induce or attempt to induce any customer,
client, supplier, licensee or other business relation of any member of the
Company Group to cease doing business with any member of the Company Group, or
in any way interfere with the relationship between any member of the Company
Group and any customer, client, supplier, licensee or other business relation of
any member of the Company Group. Nothing in this Section 7 shall be violated by
the Executive serving upon request as a reference, so long as he does not have a
business relationship with the person to whom the reference is being given, and
nothing in this Section 7 shall be violated by the Executive engaging in general
advertising that is not specifically targeted at the persons referred to in
clauses (a), (b) and (c) that have a relationship with a member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s authorizing the use of the Executive’s name by any competitor of
any member of the Company Group to

11


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



induce or interfere with any employee or business relationship of any member of
the Company Group.
8.Certain Remedies; Disclosure of Restrictive Covenants.
(a)    Injunctive Relief. Without intending to limit the remedies available to
either party hereto, including, but not limited to, those set forth in Section
11 hereof, each of the parties hereto agrees that a breach of any of the
covenants contained in Sections 5, 6, or 7 of this Agreement may result in
material and irreparable injury to the other party for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any non-breaching party shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the breaching party from engaging in
activities prohibited by the covenants contained in Sections 5, 6 or 7 of this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the non-breaching party in lieu of, or prior to or pending
determination in, any arbitration proceeding.
(b)    Extension of Restricted Period. In addition to the remedies the Company
may seek and obtain pursuant to Section 11 hereof, the Restricted Period may, in
the court’s discretion, be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 6 and 7 of this
Agreement.
(c)    Disclosure of Restrictive Covenants. During the Restricted Period, in
connection with the Executive’s seeking of future employment, prior to accepting
an offer of employment, the Executive shall provide a prospective employer (in
confidence) with a copy of the restrictive covenants set forth in Sections 6 and
7 of this Agreement.
9.Defense of Claims. The Executive agrees that, during the Term, and for a
period of six (6) months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with any member of the Company Group in the defense of any
claims or actions that are made and/or may be made by or against any member of
the Company Group, except if the Executive’s reasonable interests are adverse to
the Company Group in such claim or action. The Company agrees to promptly
reimburse the Executive for all of the Executive’s reasonable travel and other
direct expenses incurred, or to be reasonably incurred, to comply with the
Executive’s obligations under this Section 9.
10.Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in

12


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.
11.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association. The award of the arbitrator
with respect to such dispute or controversy shall be in writing with sufficient
explanation to allow for such meaningful judicial review as is permitted by law,
and that such decision shall be enforceable in any court of competent
jurisdiction and shall be binding on the parties hereto. The remedies available
in arbitration shall be identical to those allowed at law. The arbitrator shall
be entitled to award to the prevailing party in any arbitration or judicial
action under this Agreement reasonable attorneys’ fees and any costs of the
arbitration payable by such party, consistent with applicable law; provided,
that no such award shall be made against the Executive unless the arbitrator
finds the Executive’s positions in such arbitration or dispute to have been
frivolous or in bad faith.
12.Nonassignability; Binding Agreement.
(a)    By the Executive. This Agreement and any and all of the Executive’s
rights, duties, obligations or interests hereunder shall not be assignable or
delegable by the Executive; provided, however, that the Executive shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
(b)    By the Company. This Agreement and any and all of the Company’s rights,
duties, obligations or interests hereunder shall not be assignable by the
Company, except as incident to a reorganization, merger or consolidation, or
transfer of all or substantially all of the Company’s assets and then only if
the Company’s obligations hereunder are assumed by the assignee.

13


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



(c)    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or permitted assigns of the
Company, and the Executive’s heirs and the personal representatives of the
Executive’s estate.
13.Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.
14.Certain Payments.
(a)    Modified Cutback. If any payment, benefit or distribution of any type to
or for the benefit of the Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
the Executive to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), the Parachute Payments shall be reduced so that the maximum
amount of the Parachute Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax; provided, that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by the Executive after
application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction. For this purpose, the
after-tax value of an amount shall be determined taking into account all
Federal, state, and local income, employment and excise taxes applicable to such
amount. If a reduction in the Parachute Payments is required hereunder, the
Company shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Parachute Payments; provided,
that no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A.
(b)    Determinations. An initial determination as to whether (i) any of the
Parachute Payments received by the Executive in connection with the occurrence
of a change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (ii) the amount of any reduction, if any, that may be required pursuant
to subsection (a) above, shall be made by an independent accounting firm
selected by the Company and reasonably acceptable to Executive (the “Accounting
Firm”) prior to the consummation of such change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company. The Executive shall be furnished

14


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



with notice of all determinations made as to the Excise Tax potentially payable
with respect to the Executive’s Parachute Payments, together with the related
calculations of the Accounting Firm, promptly after such determinations and
calculations have been received by the Company.
15.Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.
17.Survival of Certain Provisions. The rights and obligations set forth in
Section 3(b), Sections 4 through 11, 12, and 14 hereof shall survive any
termination or expiration of this Agreement.
18.Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employee Confidentiality and Innovations Agreement, (ii)
Non-Compete Agreement, (iii) 2006 Incentive Plan, (iv) Stock Option Agreement,
and (v) the Indemnification Agreement, attached hereto as Exhibit E, each as
amended from time to time, contains the entire agreement and understanding of
the parties hereto with respect to the matters covered herein and supersedes all
prior or contemporaneous negotiations, commitments, agreements and writings with
respect to the subject matter hereof. All such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.
19.Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile (including, without limitation, “pdf”) shall be effective
for all purposes.
20.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
21.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

15


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------



To the Company:
23 Main Street
Holmdel, N.J. 07733
Attention: Chief Legal Officer
To the Executive:
Joseph Redling
at the last address on record with the Company;
with copy to:
Morrison Cohen LLP
909 Third Avenue
New York, NY 10022
Attention: Robert M. Sedgwick, Esq.
Email: resdgwick@morrisoncohen.com
Telephone: (212) 735-8833
Fax: (917) 522-3133
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the recipient of
such transmission, or (iii) if sent by courier or certified or registered U.S.
mail, upon receipt.
22.Severability. In the event that any court having jurisdiction shall determine
that any restrictive covenant or other provision contained in this Agreement
shall be unreasonable or unenforceable in any respect, then such covenant or
other provision shall be deemed limited to the extent that such other court
deems it reasonable or enforceable, and as so limited shall remain in full force
and effect. In the event that such court shall deem any such covenant or other
provision wholly unenforceable, the remaining covenants and other provisions of
this Agreement shall nevertheless remain in full force and effect.
[Remainder of page intentionally left blank.]



16


US_ACTIVE:\44366206\5\79143.0008

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.


VONAGE HOLDINGS CORP.
By /s/ Marc P. Lefar
Name: Marc P. Lefar
Title: Chief Executive Officer
Date: 12/02/2013


ACCEPTED AND AGREED:
/s/ Joseph Redling
Joseph Redling
Date: 11/27/2013





US_ACTIVE:\44366206\5\79143.0008